DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 10/29/2019.
Claims 1-20 are pending. Applicant has elected Group I, claims 1-8 and 11-20 with traverse and claims 9-10 are withdrawn as non-elected Group II.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
4.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I - Claims 1-8 and 11-20 are drawn to a sorbent for capture of ethylene gas
Group II – Claims 9-10 are drawn to an ethylene gas filter and system

5.         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a sorbent for capture of ethylene gas of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wood et al (US PGPUB No.: 2011/0072967 A1) which teaches capture of ethylene gas and method for capture of ethylene gas (paragraphs 0013-0016) comprising amorphous precipitated silica having BET surface area of about 200 to 1000 m2/g (reads om claims 1, 2, 11 and 12, paragraphs 0018-0019) and Polyethylenimine (PEI) bound to a surface of the amorphous precipitated silica (reads on claim 1 and claim 8 limitation of  organic compound in form of an amine (i.e., PEI), see paragraphs 0018, 0051). Further, Wood discloses PEI (i.e., organic compound) present in an amount of about 1 to 25 wt% (paragraphs 0044-0045, reads on claim limitation of organic compound present in amount of 1-20 wt.% of claim 5, 2-12 wt.% of claim 13, 5-10 wt.% of claim 14, 1-20 wt.% of claim 16, claim 17 and claim 18). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Wood discloses polyamide (i.e., organic compound,  paragraph 0020 reads on claims 6 and 19-20 limitation).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call was made to Attorney Paul Lewis on 01/14/2022 and elected Group I, claims 1-8 and 12-20, with traverse over the phone.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 3 and 15 are objected to because of the following informalities:  

In Claim 1,

Line 4, it is suggested to amend “the form of an amine” to “a form of an amine” in order to ensure proper antecedent basis.

In Claim 3,
Line 3, it is suggested to amend “the formula” to “a formula” in order to ensure proper antecedent basis.

In Claim 15,

Line 15, it is suggested to amend “the formula” to “a formula” in order to ensure proper antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 13-15, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 13-14, and 16-18, line 2 recites “organic compound is present within the sorbent” while Claim 1 recites the organic compound in a form of an amine, an imine or an amides bound to a surface of the amorphous precipitated silica. It is not clear if the organic compound is in the sorbent or bound to a surface of the amorphous precipitated silica.  Clarification is requested. 
  Claims 3 and 15 recited “MeyO x m SiO2” where “x” is unclear asto what x is.  Is x a value that represent in the formula or does x represent any structural relationship in the formula. Clarification is requested.  
    
Regarding dependent Claims 4 and 20 these claims do not remedy the deficiencies of parent claims 3 and 12 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US PGPUB No.: 2011/0072967 A1, IDS cited reference by applicant).

As per claims 1-2, 8 and 11-12,  Wood teaches capture of ethylene gas and method for capture of ethylene gas (paragraphs 0013-0016) comprising amorphous precipitated silica having BET surface area of about 200 to 1000 m2/g (reads om claims 1, 2, 11 and 12, paragraphs 0018-0019) and Polyethylenimine (PEI) bound to a surface of the amorphous precipitated silica (reads on claim 1 and claim 8 limitation of  organic compound in form of an amine (i.e., PEI), see paragraphs 0018, 0051).
	Wood does not explicitly disclose or suggest organic compound is configured for chemisorption of ethylene.
	However, given Wood discloses capture of ethylene gas where PEI is bound to a surface of amorphous precipitated silica  (paragraphs 0013-0019, 0051), adsorber having high surface area with reduced charge effects where absorbency  is accomplished in a contained substantially enclosed volume or atmosphere (i.e., vapor phase) using a composition comprising PEI that can have absorbency capability for low concentration of unwanted or target substances (abstract, paragraphs 0003-0006, 0051), therefore, organic compound (i.e., PEI) configured for chemisorption of ethylene would be expected unless shown otherwise by applicant.

As per claims 5, 13-14 and 16-18, Wood discloses PEI (i.e., organic compound) present in an amount of about 1 to 25 wt% (paragraphs 0044-0045, reads on claim limitation of organic compound present in amount of 1-20 wt.% of claim 5, 2-12 wt.% of claim 13, 5-10 wt.% of claim 14, 1-20 wt.% of claim 16, claim 17 and claim 18). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claims 6 and 19-20, Wood discloses polyamide (i.e., organic compound,  paragraph 0020 reads on claims 6 and 19-20 limitation).


11. 	Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US PGPUB No.: 2011/0072967 A1, IDS cited reference by applicant) in view of Norberg et al (US Patent No.: 7,736,611 B1).

As per claims 3-4 and 15,  Wood discloses sorbent for capture of ethylene gas comprising amorphous precipitated silica having surface area of 200-1000 m2/g and  PEI (i.e., organic compound) bound to surface of the amorphous precipitated silica (paragraphs 0013-0019, 0051) as described above in claim 1 but does not explicitly disclose or suggest  the amorphous precipitated silica material is a mesoporous material with agglomerates of porous particles according to the formula MeyO x m SiO2 wherein Me denotes mixture of metals comprising of Ca, Mg (reads on claim 4 where m denotes Ca and Mg), Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W, y denotes the molar ratio of metallic constituents to oxygen, and m denotes the molar ratio of SiO2/MeyO. 
However, Norberg teaches agglomerated particles of precipitated silica where agglomerated particles are porous particles that includes at least two  metal and are represented by a formula of SiO2/MOx wherein M denotes metals selected among Ca, Mg, Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W,  y denotes the molar ratio of metallic constituents to oxygen and m denotes the molar ratio of SiO2/Me2O  (see Col.5 lines 5-28, table 1, abstract) and further teaches precipitated silica produced  may be used as an absorbent for certain types of contaminant gases such as formaldehyde (HCHC), carbon dioxide, SO2, ethylene gas or other contaminants or gases ( table 1 and Col.6 lines 2-13, Col.1 lines 15-27, 47-50, 55-58,Col.2 lines 3-6). 
Given, Wood discloses capture of ethylene gas as well as formaldehyde and Norberg teach precipitated silica used as an absorbent such as for formaldehyde or carbon dioxide, ethylene or other contaminants or gases, therefore, it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to utilize the precipitated silica material comprising of agglomerated porous particles according the formula of SiO2/MOx of Norberg with Wood which provides cheap and simple as well as good filtering performance as taught by Norberg (See Col.4 lines 13-15).


11. 	Claims 1-2, 5, 7-8, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al (US PGPUB No.: 2015/0352518 A1).

As per claims 1-2, 5, 8, 10, 11-14 and 16-18,  Meirav teaches a solid sorbent and method for capture of formaldehyde, carbon dioxide and/or other contaminants or gases produced (paragraph 0017, interpreted other contaminants or gases to include ethylene gas, claims 1, 11) comprising of a 10-60 wt.% of organic amine (i.e., Polyethylenimine (PEI),  see paragraphs 0030, 0024, reads on claim limitation of PEI of claim 8, reads on claim limitation of organic compound present in amount of 1-20 wt.% of claim 5, 2-12 wt.% of claim 13, 5-10 wt.% of claim 14, 1-20 wt.% of claim 16, claim 17 and claim 18). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Meirav further discloses a plurality of support particles which can be amorphous shape form wherein the support particles comprising of  silica which can be precipitated silica, fumed silica pyrolytic silica, (paragraphs 0005, 0025) and a solvent (i.e., water) and wherein the organic amine (i.e., PEI) binds to the support particles (paragraphs 0017, 0026, 0028-0030, examples 1-2,8, see also claims 1-13). 
Meirav does not explicitly disclose or suggest capture of ethylene gas, amorphous precipitated silica having surface area of at least 200 m2/g of claim 1, at least 200 m2/g of claim 1, at least of 300 m2/g of claim 2 and at least of 400 m2/g of claim 12.
However, given Meirav discloses to capture other contaminants or gases and not limited to carbon dioxide gas (paragraph 0017), therefore, one skilled in the art would find to be suitable for capturing ethylene gas unless shown otherwise by applicant. 
Further, given Meirav discloses high surface area particle, therefore high surface area would encompass surface area of at least 200 m2/g of claim 1, at least of 300 m2/g of claim 2 and at least of 400 m2/g of claim 12.  In addition, since Meirav discloses the sorbent that is substantially identical to presently claimed invention, therefore the surface area of at least 200 m2/g of claim 1, at least of 300 m2/g of claim 2 and at least of 400 m2/g of claim 12 would be expected unless otherwise shown by applicant. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
As per claim 7, Meirav discloses organic amine refers to an organic molecule having at least one amine functional group and can have mixture of primary or secondary or tertiary amines (paragraph 0023-0024), which thus would include triisopropanolamine as organic amine group.


12. 	Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al (US PGPUB No.: 2015/0352518 A1) in view of Norberg et al (US Patent No.: 7,736,611 B1).

As per claims 3-4 and 15,  Meirav teaches a solid sorbent and method for capture of formaldehyde, carbon dioxide and/or other contaminants or gases as described above in claim 1 but does not explicitly disclose or suggest  the amorphous precipitated silica material is a mesoporous material with agglomerates of porous particles according to the formula MeyO x m SiO2 wherein Me denotes mixture of metals comprising of Ca, Mg (reads on claim 4 where m denotes Ca and Mg), Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W, y denotes the molar ratio of metallic constituents to oxygen, and m denotes the molar ratio of SiO2/MeyO. 
However, Norberg teaches agglomerated particles of precipitated silica where agglomerated particles are porous particles that includes at least two  metal and are represented by a formula of SiO2/MOx wherein M denotes metals selected among Ca, Mg, Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W,  y denotes the molar ratio of metallic constituents to oxygen and m denotes the molar ratio of SiO2/Me2O  (see Col.5 lines 5-28, table 1, abstract) and further teaches precipitated silica produced  may be used as an absorbent for certain types of contaminant gases such as formaldehyde (HCHC), carbon dioxide, SO2, ethylene gas or other contaminants, table 1 and Col.6 lines 2-13, Col.1 lines 15-27, 47-50, 55-58,Col.2 lines 3-6). 
Given, Meirav and Norberg teach precipitated silica used as an absorbent such as for formaldehyde or carbon dioxide, ethylene gas or other contaminants, therefore, it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to utilize the precipitated silica material comprising of agglomerated porous particles according the formula of SiO2/MOx of Norberg with Meirav which provides cheap and simple as well as good filtering performance as taught by Norberg (See Col.4 lines 13-15).

Conclusion
13.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                            07/01/2022